

114 HR 6487 IH: Taxpayer Protections and Market Access for Mortgage Finance Act of 2016
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6487IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Mr. Royce (for himself and Ms. Moore) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Agriculture, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require Fannie Mae and Freddie Mac to engage in credit risk transfer transactions, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Taxpayer Protections and Market Access for Mortgage Finance Act of 2016. 2.Credit risk-transfer transactions (a)Requirement for enterprisesSubpart A of part 2 of subtitle A of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4541 et seq.) is amended by adding at the end the following new section:
				
					1328.Enterprise credit risk-transfer transactions
 (a)RequirementNot later than 12 months after the date of enactment of this Act, the Director shall, after taking into consideration market conditions and the safety and soundness of the enterprises, establish guidelines requiring that each enterprise engage in significant and increasing credit risk-transfer transactions.
 (b)ConsiderationsIn establishing the guidelines under subsection (a), the Director shall— (1)seek to promote a deep, broad market for a variety of structures that together insulate the taxpayer from losses, minimize ongoing risks to the enterprises, remain stable through the economic cycle, maintain adequate access to the secondary market for lenders of all sizes, and promote credit for borrowers in all communities;
 (2)continue and seek to increase the amount and types of risk-transfer transactions that the enterprises engaged in during the previous year with the goal that the risk transferred by an enterprise by all credit risk-transfer transactions shall be at least 400 basis points of risk in total, starting from the first dollar of credit loss among all the different credit risk-transfer structures;
 (3)continue and seek to increase front-end risk transfer transactions; and (4)continue and seek to increase transactions in which the first loss position is transferred or shared and through structures that are scalable and transparent.
 (c)Guarantee feesThe enterprises shall set and publish guarantee fees, including up-front delivery fees and loan level price adjustments, commensurate with the enterprises’ reduced credit risk resulting from any new risk-transfer transaction.
 (d)APA complianceThe guidelines required under subsection (a) shall be issued and made available to the public pursuant to section 553 of title 5, United States Code.
 (e)CompensationThe Director shall adjust individual and corporate scorecards used in determining compensation for relevant enterprise employees to align with the considerations of subsection (b).
						(f)Exemption from commodity exchange act; consultation
 (1)ExemptionA swap (as such term is defined in section 1a of the Commodity Exchange Act (7 U.S.C. 1a)) entered into for the purpose of transferring or sharing credit risk in connection with a risk-transfer transaction shall not be deemed to be a commodity interest (as such term is defined in section 1.3(yy) of the regulations of the Commodity Futures Trading Commission (17 C.F.R. 1.3(yy))), and no swap counterparty or other person sponsoring or arranging a risk-transfer transaction shall be deemed to be a commodity pool operator (as such term is defined in section 1.3(cc) of such regulations), solely by virtue of entering into or sponsoring or arranging such a swap in connection with such transaction.
 (2)Prior consultation requirementBefore the execution of a risk-transfer transaction that would be exempt from the Commodity Exchange Act pursuant to paragraph (1), the Director shall consult with the Commodity Futures Trading Commission.
 (g)ReportThe Director shall submit a report, not later than October 30 of each year, to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate, on the activities of each enterprise in meeting the guidelines established under subsection (a) and any obstacles the Director has determined have impeded the ability of the enterprises to meet such guidelines.
 (h)DefinitionsFor purposes of this section, the following definitions shall apply: (1)Credit riskThe term credit risk means, with respect to a residential mortgage loan held or guaranteed, or intended to be held or guaranteed, by an enterprise or any security backed by residential mortgage loans held or guaranteed by the enterprise, the risk of loss to the enterprise that could result from a mortgagor’s failure to repay any such loan in accordance with its terms.
 (2)First lossThe term first-loss means the risk of loss for an enterprise on a mortgage loan or security backed by residential mortgage loans, beginning with the first dollar of loss.
 (3)Front-end risk transferThe term front-end risk transfer means, with respect to a residential mortgage loan or any security backed by residential mortgage loans, a risk transfer or risk share that occurs before or simultaneous with the acquisition of such loan or security by an enterprise.
 (4)Guarantee feeThe term guarantee fee has the meaning given such term in section 1327(a) (12 U.S.C. 4547(a)). (5)Risk-transfer transactionThe term risk-transfer transaction means any transaction that provides for—
 (A)the sale, disposition, retention, or transfer within the private sector of credit risk on any single-family residential mortgage loan or a pool of such loans that back securities on which the enterprise guarantees the timely payment of principal and interest; or
 (B)the retention by the private sector of any such credit risk in connection with the sale of any such loan or security to an enterprise..
 (b)Conforming amendment to Commodity Exchange ActParagraph (10) of section 1a of the Commodity Exchange Act (7 U.S.C. 1a(10)) is amended by adding at the end the following new subparagraph:
				
 (C)Rule of constructionA swap (as such term is defined in section 1a) entered into for the purpose of transferring or sharing credit risk in connection with a risk-transfer transaction shall not be considered to be a commodity interest (as such term is defined in section 1.3(yy) of title 17, Code of Federal Regulations), and no swap counterparty or other person sponsoring or arranging a risk-transfer transaction shall be considered to be a commodity pool operator (as such term is defined in section 1.3(cc) of such title), solely by virtue of entering into or sponsoring or arranging such a swap in connection with such transaction..
			(c)Conforming amendments to existing laws
 (1)Investment Company Act of 1940Section 3(c)(5) of the Investment Company Act of 1940 (15 U.S.C. 80a–3(c)(5)) is amended by inserting before the period the following: , including notes, bonds, other evidences of indebtedness, certificates, securities, and other interests, that are a risk-transfer transaction (as such term is defined in section 1328(h) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992).
 (2)Asset and income test clarification for enterprise risk-transfer transactionsThe Internal Revenue Code of 1986 is amended— (A)in subparagraph (B) of section 856(c)(3) (26 U.S.C. 856(c)(3)(B)), by inserting before the semicolon at the end the following , and gross income resulting from participation in any transaction, including notes, bonds, other evidences of indebtedness, certificates, securities, and other interests, that are risk-transfer transactions (as such term is defined in section 1328(h) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992); and
 (B)in subparagraph (B) of section 856(c)(5) (26 U.S.C. 856(c)(5)(B)), by inserting before the period at the end of the first sentence the following: , and participation in any transaction, including notes, bonds, other evidences of indebtedness, certificates, securities, and other interests, that are risk-transfer transactions (as such term is defined in section 1328(h) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992).
 3.Pilot program for small lender risk transferNot later than one year after the date of the enactment of this Act, the Director of the Federal Housing Finance Agency shall require each enterprise to establish a pilot program under which the enterprise shall annually engage, for each of the next 5 consecutive years, in at least one front-end risk sharing transaction for which both bank and non-bank mortgage originators having under $10,000,000,000 in assets are eligible participants.
		4.Pilot program for mortgage insurance risk transfer
 (a)In GeneralNot later than one year after the date of the enactment of this Act, the Director of the Federal Housing Finance Agency shall require the enterprises jointly to establish a pilot program to increase the amount of risk that is transferred by the enterprises using private mortgage insurance.
 (b)Program requirementsThe pilot program established pursuant to subsection (a) shall meet the following requirements: (1)DurationThe pilot program shall have a duration of 5 years.
				(2)Amount of mortgage purchases
 (A)In generalExcept as provided in subparagraph (B), in each year the enterprises shall purchase under the pilot program sufficient qualifying loans or pools of qualifying loans such that the aggregate unpaid principal balance of all qualifying loans or loan pools purchased or issued by both enterprises is not less than $50,000,000,000.
 (B)ExceptionThe amount of qualifying loans that the enterprises are required to purchase each year under paragraph (1) may be reduced if the Director and the Secretary of the Treasury jointly—
 (i)make a determination that such a reduction is necessary to prevent an adverse impact to the housing market; and
 (ii)submit to the Congress a report describing the justification for the determination referred to in clause (i).
 (3)Selection of mortgage insuranceFor each transaction under the pilot program involving a qualifying loan, the loan originator shall select an eligible mortgage insurance provider or providers, consistent with existing market practice.
 (4)Mortgage insurance premiumsMortgage insurance premiums applicable to qualifying loans purchased by the enterprises under the pilot program shall be subject to requirements and limitations under State laws.
 (5)Guarantee feesThe enterprises shall set and publish guarantee fees, including up-front delivery fees and loan level price adjustments, commensurate with the enterprises’ reduced credit risk resulting from any new risk-transfer transaction under the pilot program.
 (c)ReportNot later than the conclusion of the fifth year of the pilot program, the Director shall submit a report to the Congress that assesses the extent to which the pilot program under this section has—
 (1)transferred credit risk from the Federal Government to the private sector; (2)resulted in reduced guarantee fees for mortgage originators; and
 (3)produced benefits or costs for borrowers under qualifying loans under the program. (d)Extension of programBased on the assessments in the report required under subsection (c), the Director may extend the program beyond its fifth year of operation if the Director determines that such extension would be in the public interest.
 (e)Mitigating counterparty riskNothing in this section shall prevent the Director from establishing additional requirements on participants in the pilot program necessary to mitigate counterparty risk to the enterprises comparably with other credit risk-transfer structures.
 (f)DefinitionsFor purposes of this section, the following definitions shall apply: (1)DirectorThe term Director means the Director of the Federal Housing Finance Agency.
 (2)Eligible mortgage insurance providerThe term eligible mortgage insurance provider means a company that— (A)is regulated as a mortgage guaranty insurance company by its State of domicile;
 (B)provides qualifying mortgage insurance; and (C)satisfies—
						(i)
 (I)minimum requirements established or recognized by the Director, pursuant to public notice and comment, with respect to capital, leverage, and reserve requirements, or
 (II)Private Mortgage Insurer Eligibility Requirements published by the enterprises on April 17, 2015; and
 (ii)any additional requirements added by subsection (e) of this section. (3)EnterpriseThe term enterprise has the meaning given such term in section 1303 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4502).
 (4)Qualifying loanThe term qualifying loan means a first mortgage loan that— (A)is secured by a one-to-four family residence; and
 (B)is subject to qualifying mortgage insurance. (5)Qualifying mortgage insuranceThe term qualifying mortgage insurance means, with respect to a qualifying loan, primary mortgage guaranty insurance for such qualifying loan that—
 (A)is placed at the time the qualifying loan is originated; (B)guarantees or insures that portion of the unpaid principal balance of the qualifying loan that is in excess of 50 percent of the value of the property securing the mortgage; and
 (C)is provided by an eligible mortgage insurance provider. 